Filed 11/14/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 172







Paul Dean Oie, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20070119







Appeal from the District Court of Richland County, Southeast Judicial District, the Honorable Richard W. Grosz, Judge.



AFFIRMED.



Per Curiam.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for petitioner and appellant, submitted on brief.



Ronald W. McBeth, Assistant State’s Attorney, Law Enforcement Center, 413 3rd Avenue North, Wahpeton, N.D. 58075, for respondent and appellee, submitted on brief.

Oie v. State

No. 20070119



Per Curiam.

[¶1]	Oie appeals from a district court judgment denying his post-conviction relief application.  On appeal, Oie argues the district court erred in denying his application because he received ineffective assistance of counsel prior to entering his guilty plea.  We affirm the judgment under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner